13‐3669 
        Prabhakar v. Life Ins. Co. of N. Am. 

                                              
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                   
                                           SUMMARY ORDER 
         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY  PARTY NOT REPRESENTED BY 
COUNSEL.  
         
           At a stated term of the United States Court of Appeals for the Second 
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
    Square, in the City of New York, on the  11th day of December, two thousand 
    fourteen. 
     
    PRESENT:   
                  RICHARD C. WESLEY, 
                  PETER W. HALL,                         
                  GERARD E. LYNCH, 
                        Circuit Judges.  
    _____________________________________   
                                                         
    Ratna Prabhakar, 
     
                        Plaintiff‐Appellant, 
     
                  v.                                         No. 13‐3669 
                                                              
    Life Insurance Company of North America, 
    subsidiary of Cigna Corporation,  
     

        1
                 Defendant‐Appellee. 
_____________________________________ 
 
FOR APPELLANT:                      RATNA PRABHAKAR, pro se, Bayside, 
                                    NY. 
 
FOR APPELLEE:                       EMILY A. HAYES, Abigail Elrod, Wilson, 
                                    Elser, Moskowitz, Edelman & Dicker LLP, 
                                    White Plains, NY. 
       
      Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Chen, J.).  

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the 

judgment of the district court is AFFIRMED. 

      Appellant Ratna Prabhakar, proceeding pro se, appeals from the district 

court’s August 23, 2013 judgment, following a bench trial, which dismissed her 

complaint as barred by the three‐year limitations period contained in her long‐

term disability policy.  We assume the parties’ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal. 

      Prabhakar primarily challenges the district court’s findings that the policy 

contained in the claim file governed her claim and that she received a copy of 




2
that policy.1  We conclude, however, that the district court’s findings were not 

clearly erroneous because evidence in the record supported its decision.  See 

United States v. Iodice, 525 F.3d 179, 185‐86 (2d Cir. 2008).  We have considered 

Prabhakar’s other arguments and find them to be unpersuasive. 

       For the reasons stated above, the judgment of the district court is 

AFFIRMED. 

                                           FOR THE COURT:  
                                           Catherine O’Hagan Wolfe, Clerk 
 




       1
         We review the district court’s findings of fact for clear error.  L.I. Head Start 
Child Dev. Servs., Inc. v. Econ. Opportunity Comm’n of Nassau Cnty., Inc., 710 F.3d 57, 65 
(2d Cir. 2013).

3